ORDER
The records in the office of the Clerk of The Supreme Court show that, on December 10, 1979, Louis Frank Sette was admitted and enrolled as a member of the Bar of this State.
In a letter addressed to Mr. Robert N. DuRant, Executive Director of the South Carolina Bar, dated November 30, 1981, Louis Frank Sette submitted his resignation from the South Carolina Bar. Louis Frank Sette’s letter is made a part of this Order.
It is, therefore, ordered that the resignation of Louis Frank Sette be accepted. He shall forthwith, within five days, deliver to the Clerk of The Supreme Court his license to practice law in this State, and his name shall be stricken from the roll of attorneys.
“November 30, 1981
Robert N. DuRant
South Carolina Bar
1321 Bull Street
P. O. Box 11039
Columbia, South Carolina 29211
Dear Mr. DuRant:
Thank you for your speedy reply to my letter of November 17.
Please be advised that I desire you to submit my resignation from the South Carolina Bar to the Supreme Court of South Carolina. I understand that acceptance by the Court of my resignation will terminate my license to practice law in your State.
Allow me to renew my request that you supply me with, if possible, a letter for my file stating that my resignation was *300accepted by the Court while I enjoyed the status of good standing in your Bar.
Thank you so much for your cooperation.
Very truly yours,
/s/ Louis Sette
Louis Sette Assistant Prosecutor”